Citation Nr: 1818702	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-10 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether a disability rating reduction from 100 percent to noncompensable, effective January 1, 2013, for stage IIa lymphocyte predominate Hodgkin's disease (Hodgkin's disease) was proper.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1965 to September 1971, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran requested a Board videoconference hearing in February 2017.  One was scheduled for March 2018; but, it was canceled at the Veteran's request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

In March 2018, prior to the promulgation of a Board decision, the Veteran notified VA that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issue of whether a reduction in disability rating of Hodgkin's disease was proper have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by a claimant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the instant case, in March 2018 the Veteran indicated that he wished to withdraw from appellate review his active appeal regarding the disability rating reduction for Hodgkin's disease.  As a result, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it will be dismissed.


ORDER

The appeal as to the issue of the propriety of a disability rating reduction from 100 percent to noncompensable, effective January 1, 2013, for Hodgkin's disease is dismissed.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


